DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.
Claims 1 has been amended by the Applicant.

Response to Arguments

Regarding 35 USC § 103 Claim Rejections:  Applicant’s arguments with respect to claims 1-20 have been considered but are moot due to amended claim 1 necessitating new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20180147900 A1) in view of Han et al. (US 9880560 B2).

Regarding Claim 1, Shank teaches a system for assisting in aligning a vehicle for hitching with a trailer (Shank, [0027] “an autonomous or automatic vehicle trailer connect system for use with a vehicle”), comprising: a vehicle steering system (Shank, Fig 2 - Steering Control, [0047] “steering is controlled by the system”); a wireless communication module (Shank, [0054] “standard automotive key fob RF link, Bluetooth, near field communication”); a detection system outputting a signal including scene data of an area to a rear of the vehicle (Shank, [0046] “visual feedback signals from the camera confirm that a course correction is needed based on the relative position of the ball”); and a controller (Shank, Fig 2-Box 21 Microcontroller): receiving, via the wireless communication module  (Shank, [0054] “standard automotive key fob RF link, Bluetooth, near field communication”), an automated hitching initiation command from an external wireless device (Shank, [0050] “the system...is also a remote execution of the auto-hitch sequence but by using a cell phone/smart phone with an application running on it that allows for vehicle control to take place”); receiving the scene data (Shank, [0032] “The communications to and from the vehicle could be such that the phone could display the image that the vehicle is using to perform the trailer alignment function”) and identifying the trailer within the area to the rear of the vehicle (Shank, [0032] “a visual interrogation of the area behind the vehicle could also determine the ball location similar to the targeting system described for identifying where the trailer hitch receiver portion is located”); deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (Shank, [0054] “The vehicle then starts and moves on its own automatically or autonomously navigating to where the desired trailer is located”, [0034]  “a route is determined that will align the vehicle ball and the trailer hitch”); and controlling the vehicle steering system to maneuver the vehicle including reversing along the backing path (Shank, [0053] “the system…reverses the steering direction when in trailer backup mode”, [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically”).  

Shank does not teach a vehicle human-machine interface positioned within the vehicle; receiving an automated hitching system activation command from a user via the vehicle-human machine interface.  However, Han teaches these limitations.

Han teaches a vehicle human-machine interface positioned within the vehicle (Hans, Col 2 lines 50-53,  “A digital data communication bus…connects the interface…to an operator display”; Col 6 lines 9-10 ,  “The interface…implements a human interface using standard virtual terminal technology”); receiving an automated hitching system activation command from a user via the vehicle-human machine interface (Han, Fig 6, Col 5 lines 56-57, “step 118 operator to actuate automated hitching”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shank to include a vehicle human-machine interface positioned within the vehicle; receiving an automated hitching system activation command from a user via the vehicle-human machine interface as taught by Hans in order to 
Regarding Claim 3, Shank teaches system of claim 1, wherein the external wireless device is a smartphone (Shank, [0050] “the system…is also a remote execution of the auto-hitch sequence but by using a cell phone/smart phone”) including memory encoded with an application that facilitates communication of the smartphone with the wireless communication module (Shank, [0054] “standard automotive key fob RF link, Bluetooth, near field communication”), requests a user input of the automated hitching initiation command (Shank [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically. In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice. While voice commands have been described, it should be appreciated that commands could also be transmitted to a vehicle via text message, a software application that resides on a person's smart device, a website, or other non-spoken method. It should also be appreciated that the controller or control module…is configured to start and move the vehicle”) and provides information related to a status of the controller in controlling the vehicle (Shank, [0050] “The communications to and from the vehicle could be such that the phone could display the image that the vehicle is using to perform the trailer alignment function. It could also give telematics information such as speed, steering angle, distance to target...”).

Regarding Claim 5, Shank teaches the system of claim 1, wherein the external wireless device is a key fob configured for wireless communication with the wireless communication module (Shank, [0054] “A unique code can be transmitted to the control module...using standard automotive key fob RF link, Bluetooth, near field communication”) and including a button transmitting the automated hitching command when depressed by a user (Shank, [0049] “hitching sequence could be initiated by a button on the vehicle key fob”).

Regarding Claim 12, Shank teaches the system of claim 1, wherein the controller, upon receiving the scene data (Shank, [0036] “The control…will then use a predetermined location for the vehicle hitch ball or it will use information gathered from image sensor… and processed by object recognition software…to determine the location of the hitch ball”), determines that the trailer is not within the area to the rear of the vehicle (Shank, [0037] “If sensor states and target locations are acceptable, software flow moves to a find trailer position routine…that verifies the trailer hitch receiver location is inside an area…defined by the boundary…If the hitch receiver is outside of the area that can be reached by the vehicle hitch ball the automatic alignment process will terminate and the vehicle operator will be notified”) and completes an initial alignment maneuver to position the vehicle relative to the trailer such that the trailer is within the area to the rear of the vehicle prior to deriving the backing path and maneuvering the vehicle along the path (Shank, [0037] “Trailer hitch receiver alignment information is sent to operator feedback routine…for processing. As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position…the trailer receiver becomes more closely aligned with the hitch….the offset (hd) has been reduced”).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20180147900 A1) in view of Han et al. (US 9880560 B2) and in further view of Frederick et al. (US 20180191937 A1).
Regarding Claim 6, Shank teaches the system of claim 5.  Shank does not teach wherein: the key fob further includes a lighted element exposed on a portion thereof; and the controller identifies the lighted element in the scene data and associates a position of the lighted element with a position of the coupler of the trailer for use in deriving the backing path.  However, Frederick teaches these limitations.

Frederick teaches wherein: the key fob further includes a lighted element exposed on a portion thereof (Frederick, [0028] “a key fob…may provide a user input device…for controlling the position of the light source…from outside of the vehicle”); and the controller identifies the lighted element in the scene data and associates a position of the lighted element with a position of the coupler of the trailer for use in deriving the backing path (Frederick, [0038] “an actuator…may be coupled to the light source…that is controllable by the system…to adjust the angle of illumination of the light source…the angle of illumination of the light source…may be adjusted toward the towing hitch region…of the vehicle”).
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to include the key fob with a lighted element as taught by Frederick in order to provide a light source “directed toward the towing hitch region for better visibility of and around the towing hitch” (Frederick, [0015]).

Claims 2, 7-9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20180147900 A1) in view of Han et al. (US 9880560 B2) and in further view of Singh et al. (US 20160052548 A1).

Regarding Claim 2, Shank teaches the system of claim 1, wherein: the controller remains in an idle state after receiving the system activation command until receiving the automated hitching initiation command from the external wireless device (Singh, [0067] “The image processing module…is configured to operate…when the distance between the vehicle…and the trailer…is less than the predefined threshold of 5 metres”, [0081] “If there is insufficient space available, a user notification is output to advise that the hitching manoeuvre cannot be completed safely…If there is sufficient space available to position the vehicle… the vehicle guidance module…outputs a steering angle control signal to the EPAS module...to guide the vehicle…towards the trailer…within the available space…”).

Regarding Claim 7, Shank teaches the system of claim 1, wherein the controller, while maneuvering the vehicle including reversing along the backing path (Shank, [0053] “the system…reverses the steering direction when in trailer backup mode”, [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically”).  Shank does not teach determines that the hitch ball is within a threshold distance of the coupler and pauses for a user confirmation that a height of the coupler relative to the hitch ball is acceptable before continuing maneuvering the vehicle including reversing along the backing path to vertically align the hitch ball with the coupler.  However, Singh teaches this limitation (Singh, [0067] “The image processing module…is configured to operate…when the distance between the vehicle…and the trailer…is less than the predefined threshold of 5 metres”, [0081] “If there is insufficient space available, a user notification is output to advise that the hitching manoeuvre cannot be completed safely…If there is sufficient space available to position the vehicle… the vehicle guidance module…outputs a steering angle control signal to the EPAS module...to guide the vehicle…towards the trailer…within the available space…”).
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to include that the hitch ball is within a threshold distance of the coupler and pauses for a user confirmation as taught by Singh in order to prevent misalignment between the hitch and the trailer.

Regarding Claim 8, Shank teaches the system of claim 1, wherein, when the controller completes maneuvering the vehicle including reversing along the path (Shank, [0053] “the system…reverses the steering direction when in trailer backup mode”, [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically”), and further controls the vehicle steering system to maneuver the vehicle including reversing along the correction backing path (Shank, [0037] “Trailer hitch receiver alignment information is sent to operator feedback routine…for processing. As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position…the trailer receiver becomes more closely aligned with the hitch….the offset (hd) has been reduced”).  

Shank does not teach the controller further: receives a user indication of a direction and distance of misalignment between the hitch ball and the coupler along a driving plane; derives a correction backing path to realign the hitch ball to the coupler based on the user indication.  However, Singh teaches these limitations.

Singh teaches the controller further: receives a user indication of a direction and distance of misalignment between the hitch ball and the coupler along a driving plane (Singh, [0083] “The user is prompted to confirm that the displayed position of the trailer coupling…is correct…If the displayed position is incorrect, the user can select/amend the position of the graphical element on the display screen…to indicate the correct position of the trailer coupling…for example using a touch screen interface”); derives a correction backing path to realign the hitch ball to the coupler based on the user indication (Singh, [0083] “The image processing module...will thereafter select the corresponding area in the displayed scene and this will be defined as the trailer coupling…for the remainder of the procedure”). 

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to include a user indication of a direction and distance of misalignment between the hitch ball and the coupler as taught by Singh in order to stop the alignment process to allow time for the steering guidance signal “to position the vehicle to provide a hitch angle which will facilitate a subsequent towing operation of the trailer” (Singh, [00130]).

Regarding Claim 9, Shank teaches the system of claim 8, wherein: the external wireless device is a smartphone (Shank, [0050] “the system…is also a remote execution of the auto-hitch sequence but by using a cell phone/smart phone”) including memory encoded with an application that facilitates communication of the smartphone with the wireless communication module (Shank, [0054] “standard automotive key fob RF link, Bluetooth, near field communication”); and 38the controller receives the user indication via the wireless communication module from the smartphone (Shank, [0054]  “the control module…may be configured to receive the communications or commands such as voice commands…via…Apple's SIRI service built into a smart phone… a unique code…can be transmitted to the control module using standard automotive key fob RF link, Bluetooth, near field communication...Once the verbal command is given and authorized, the smart device or service transmits a communications message to the control module…of the requested vehicle”).  

Regarding Claim 10, Shank teaches the system of claim 8, further including an interaction detection system (Shank, [0054] “the system…employs voice commands to engage the system…and select the desired hitch and/or target”), wherein: the controller receives the user indication (Shank, [0054] “the control module…may be configured to receive the communications or commands such as voice commands”), in the form of one of a voice command or a physical vehicle interaction, via the interaction detection system (Shank, [0054] “The person could give a spoken verbal command to a particular vehicle, referencing the particular trailer by an ID number or the like, via cell phone or tablet…”). 

Regarding Claim 16, Shank teaches the system of claim 12.  Shank does not teach wherein completing the initial alignment maneuver includes receiving a user input of an approximate position and heading of the vehicle relative to the trailer.  However, Singh teaches this limitation (Singh, [0083] “The user is prompted to confirm that the displayed position of the trailer coupling…is correct…If the displayed position is incorrect, the user can select/amend the position of the graphical element on the display screen…to indicate the correct position of the trailer coupling…”).

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to include completing the initial alignment maneuver includes receiving a user input of an approximate position and heading of the vehicle relative to the trailer as taught by Singh in order to confirm that the hitch and trailer are in alignment position prior to continuing with the hitching process.

Regarding Claim 20, Shank teaches a method for assisting a vehicle in hitching with a trailer (Shank, [0027] “an autonomous or automatic vehicle trailer connect system for use with a vehicle”), comprising: receiving, via a wireless communication module within the vehicle (Shank, [0054] “standard automotive key fob RF link, Bluetooth, near field communication”), an automated hitching initiation command from an external wireless device positioned outside the vehicle ([0049] “hitching sequence could be initiated by a button on the vehicle key fob…This would allow for the operator to watch the system from outside of the vehicle and be ready to lower the hitch onto the ball when alignment is complete”); receiving scene data of an area to a rear of the vehicle from a detection system outputting a signal including the scene data (Shank, [0046] “visual feedback signals from the camera confirm that a course correction is needed based on the relative position of the ball “) and identifying the trailer within the area to the rear of the vehicle (Shank, [0032] “a visual interrogation of the area behind the vehicle could also determine the ball location similar to the targeting system described for identifying where the trailer hitch receiver portion is located”); deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (Shank, [0054] “The vehicle then starts and moves on its own automatically or autonomously navigating to where the desired trailer is located”, [0034]  “a route is determined that will align the vehicle ball and the trailer hitch”); controlling a vehicle steering system to maneuver the vehicle including reversing along the backing path (Shank, [0053] “the system…reverses the steering direction when in trailer backup mode”, [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically”), and while maneuvering the vehicle including reversing along the backing path (Shank, [0053] “the system…reverses the steering direction when in trailer backup mode”, [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically”). 

Shank does not teach determining that the hitch ball is within a threshold distance of the coupler and pausing for a user confirmation that a height of the coupler relative to the hitch ball is acceptable before continuing maneuvering the vehicle including reversing along the backing path to vertically align the hitch ball with the coupler However, Singh teaches this limitation (Singh, [0067] “The image processing module…is configured to operate…when the distance between the vehicle…and the trailer…is less than the predefined threshold of 5 metres”, [0081] “If there is insufficient space available, a user notification is output to advise that the hitching manoeuvre cannot be completed safely…If there is sufficient space available to position the vehicle… the vehicle guidance module…outputs a steering angle control signal to the EPAS module...to guide the vehicle…towards the trailer…within the available space…”).
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to include that the hitch ball is within a threshold distance of the coupler and pauses for a user confirmation as taught by Singh in order to prevent misalignment between the hitch and the trailer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20180147900 A1) in view of Han et al. (US 9880560 B2) and in further view of Decker et al. (US 20190018132 A1).
Regarding Claim 11, Shank teaches the system of claim 1.  Shank does not teach further including a powertrain control system within the vehicle, wherein: the controller further determines that the vehicle has reached the end of the path and deactivates the powertrain control system.  However, Decker teaches these limitations.

Decker teaches further including a powertrain control system within the vehicle (Decker, [0045] “A transmission control module (TCM)…controls operation of the transmission”; Examiner interprets the “transmission control module” as part of the powertrain control system), wherein: the controller further determines that the vehicle has reached the end of the path and deactivates the powertrain control system (Decker, [0082] “…the trailer alignment module…determines whether the coupler of the trailer is directly (vertically) above the ball of the vehicle…If…true, the trailer alignment module…may stop the vehicle…and shift the transmission…to park (via the TCM)…and control may end”).

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to include the vehicle has reached the end of the path and deactivates the powertrain control system as taught by Decker so that vehicle will not continue motion after the alignment process is complete in order to prevent misalignment caused by the vehicle continuing motion.

Claim 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20180147900 A1) in view of Han et al. (US 9880560 B2) and in further view of Skvarce et al. (US 20190086927 A1).
Regarding Claim 13, Shank teaches the system of claim 12.  Shank does not teach wherein the initial alignment maneuver includes determining a preliminary trailer position using data received from the external wireless device via the wireless communication module.  However, Skvarce teaches this limitation (Skvarce, [0044] “… a key fob…is placed adjacent to the tow vehicle hitch ball…and the trailer hitch receiver…The key fob…wirelessly transmit the exact location of the tow vehicle hitch ball…and the trailer hitch receiver…”). 

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to include determining a preliminary trailer position using data received from the external wireless device via the wireless communication module as taught by Skvarce so that “the path planning system’” can plan “the path…between the tow vehicle…and the selected trailer” (Skvarce, [0032]).

Regarding Claim 14, Shank teaches the system of claim 13, wherein: the external wireless device is a smartphone (Shank, [0050] “the system…is also a remote execution of the auto-hitch sequence but by using a cell phone/smart phone”) including memory encoded with an application that facilitates communication of the smartphone with the wireless communication module (Shank, [0054] “standard automotive key fob RF link, Bluetooth, near field communication”); and the data received from the external wireless device includes image, location, and heading data from the smartphone relative to the trailer and relative to the vehicle (Shank, [0050]  “remote execution of the auto-hitch sequence but by using a cell phone/smart phone with an application running on it that allows for vehicle control to take place. The communications to and from the vehicle could be such that the phone could display the image that the vehicle is using to perform the trailer alignment function. It could also give telematics information such as speed, steering angle, distance to target”).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20180147900 A1) in further view of Han et al. (US 9880560 B2) and in further view of Lu et al. (US 20210114657 A1).
Regarding Claim 15, Shank teaches the system of claim 12, wherein completing the initial alignment maneuver includes determining a position of the vehicle (Shank, [0033] “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit…processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch”).  Shank does not teach retrieving a stored location of the trailer from memory, and comparing the stored location of the trailer to the position of the vehicle.  However, Lu teaches this limitation (Lu, [0045] “A pattern template may be pre-generated and stored in the system memory and may be searched and matched in the real time camera images. When a pattern is matched, the position and angle of the pattern are calculated. The position and angle information of the matched pattern in the image can be used to calculate the trailer angle”).

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to include retrieving a stored location of the trailer from memory as taught by Lu in order to accurately detect the “trailer angle relative to the vehicle” for alignment with the vehicle (Lu, [0018]).

Claims 4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20180147900 A1) in view of Han et al. (US 9880560 B2) and in further view of Wirthlin et al. (US 20130253814 A1).

Regarding Claim 4, Shank teaches the system of claim 3, wherein the application further relative to the vehicle in which the user is directed to be positioned during maneuvering of the vehicle including reversing along the backing path (Shank, [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically. In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”).  

Shank does not teach displays a graphic representation of at least one desired range of user locations However, Wirthlin teaches this limitation (Wirthlin, [0093] “The remote display of the present invention allows the user to be located at different locations to monitor”).
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to display a graphic representation of at least one desired range of user locations as taught by Wirthlin in order to “monitor one or more of the various parameters as…for operator safety” (Wirthlin, [0097]).


Regarding Claim 17, Shank teaches a vehicle ([0027] “a vehicle”), comprising: a steering system (Shank, Fig 2 - Steering Control, [0047] “steering is controlled by the system”); a wireless communication module (Shank, [0054] “standard automotive key fob RF link, Bluetooth, near field communication”); a detection system outputting a signal including scene data of an area to a rear of the vehicle (Shank, [0046] “visual feedback signals from the camera confirm that a course correction is needed based on the relative position of the ball”); and system for assisting in aligning the vehicle for hitching with a trailer (Shank, [0027] “an autonomous or automatic vehicle trailer connect system for use with a vehicle”), including a controller (Shank, Fig 2-Box 21 Microcontroller): receiving, via the wireless communication module (Shank, [0054] “standard automotive key fob RF link, Bluetooth, near field communication”), an automated hitching initiation command from an external wireless device (Shank, [0050] “the system...is also a remote execution of the auto-hitch sequence but by using a cell phone/smart phone with an application running on it that allows for vehicle control to take place”); including memory encoded with an application that facilitates communication of the external wireless device with the wireless communication module (Shank [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically. In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice. While voice commands have been described, it should be appreciated that commands could also be transmitted to a vehicle via text message, a software application that resides on a person's smart device, a website, or other non-spoken method. It should also be appreciated that the controller or control module…is configured to start and move the vehicle”) receiving the scene data (Shank, [0050] “The communications to and from the vehicle could be such that the phone could display the image that the vehicle is using to perform the trailer alignment function”) and identifying the trailer within the area to the rear of the vehicle (Shank, [0032] “a visual interrogation of the area behind the vehicle could also determine the ball location similar to the targeting system described for identifying where the trailer hitch receiver portion is located”); deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (Shank, [0054] “The vehicle then starts and moves on its own automatically or autonomously navigating to where the desired trailer is located”, [0034]  “a route is determined that will align the vehicle ball and the trailer hitch”); relative to the vehicle in which the user is directed to be positioned during maneuvering of the vehicle including reversing along the backing path (Shank, [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically. In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”) and controlling the vehicle steering system to maneuver the vehicle including reversing along the backing path (Shank, [0053] “the system…reverses the steering direction when in trailer backup mode”, [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically”).  

Shank does not teach causing the external wireless device to display a graphic representation of at least one desired range of user locations.  However, Wirthlin teaches this limitation (Wirthlin, [0093] “The remote display of the present invention allows the user to be located at different locations to monitor”).
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to external wireless device to display a graphic representation of at least one desired range of user locations as taught by Wirthlin in order to “monitor one or more of the various parameters as…for operator safety” (Wirthlin, [0097]).

Regarding Claim 18, Shank teaches the vehicle of claim 17, wherein the external wireless device is a smartphone (Shank, [0050] “the system…is also a remote execution of the auto-hitch sequence but by using a cell phone/smart phone”) including the memory encoded with an application that, further requests a user input of the automated hitching initiation command (Shank [0054] “The vehicle then will align itself and backup such that the trailer can be placed on the vehicle hitch manually or automatically. In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice. While voice commands have been described, it should be appreciated that commands could also be transmitted to a vehicle via text message, a software application that resides on a person's smart device, a website, or other non-spoken method. It should also be appreciated that the controller or control module…is configured to start and move the vehicle”) and provides information related to a status of the controller in controlling the vehicle (Shank, [0050] “The communications to and from the vehicle could be such that the phone could display the image that the vehicle is using to perform the trailer alignment function. It could also give telematics information such as speed, steering angle, distance to target, and so forth”).  

Regarding Claim 19, Shank teaches the vehicle of claim 18, wherein: the controller (Shank, Fig 2-Box 21 Microcontroller), upon receiving the scene data (Shank, [0036] “The control…will then use a predetermined location for the vehicle hitch ball or it will use information gathered from image sensor… and processed by object recognition software…to determine the location of the hitch ball”), determines that the trailer is not within the area to the rear of the vehicle (Shank, [0037] “If sensor states and target locations are acceptable, software flow moves to a find trailer position routine…that verifies the trailer hitch receiver location is inside an area…defined by the boundary…If the hitch receiver is outside of the area that can be reached by the vehicle hitch ball the automatic alignment process will terminate and the vehicle operator will be notified”)  and completes an initial alignment maneuver to position the vehicle relative to the trailer such that the trailer is within the area to the rear of the vehicle prior to deriving the backing path and maneuvering the vehicle along the path (Shank, [0037] “Trailer hitch receiver alignment information is sent to operator feedback routine…for processing. As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position…the trailer receiver becomes more closely aligned with the hitch….the offset (hd) has been reduced”);  40and the data received from the external wireless device includes image, location, and heading data from the smartphone relative to the trailer and relative to the vehicle (Shank, [0050]  “remote execution of the auto-hitch sequence but by using a cell phone/smart phone with an application running on it that allows for vehicle control to take place. The communications to and from the vehicle could be such that the phone could display the image that the vehicle is using to perform the trailer alignment function. It could also give telematics information such as speed, steering angle, distance to target”).  

Shank does not teach the initial alignment maneuver includes determining a preliminary trailer position using data received from the external wireless device via the wireless communication module.  However, Skvarce teaches this limitation (Skvarce, [0044] “… a key fob…is placed adjacent to the tow vehicle hitch ball…and the trailer hitch receiver…The key fob…wirelessly transmit the exact location of the tow vehicle hitch ball…and the trailer hitch receiver…”). 

It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to have modified Shank to determining a preliminary trailer position using data received from the external wireless device via the wireless communication module as taught by Skvarce so that “the path planning system’” can plan “the path…between the tow vehicle…and the selected trailer” (Skvarce, [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bliss et al. (US 20180272941 A1) discloses a system for aligning a vehicle for hitch with a trailer (Bliss, [0044] “The vehicle steering controller…may receive information corresponding to position of the trailer coupler and/or commands to guide the vehicle to the position of the trailer coupler. The vehicle steering controller may then issue commands to guide the vehicle in order to align the vehicle hitch with the trailer coupler based on the information corresponding to position of the trailer coupler and/or the commands to guide the vehicle to the position of the trailer”).

Seal et al. (US 20150108299 A1) discloses the external wireless device is a smartphone in communication with the with the wireless communication module (Seal, [0072] “communication module…may be configured to communicate with a portable computing device, such as a smart phone. In one embodiment, the communication module…may allow for wireless control of the control module “).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662